Citation Nr: 1030729	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sleep apnea with impaired 
concentration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from April 1966 to March 
1968 and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) in 
Fargo, North Dakota.

The Board again notes that although the Veteran's notice of 
disagreement referenced a March 2006 rating decision, which 
continued a prior denial of service connection for sleep apnea 
with impaired concentration, it was received within one year of 
the October 2005 rating decision in which service connection for 
the disability was initially denied.  Therefore, the Board has 
liberally construed the notice of disagreement as disagreeing 
with the October 2005 rating decision.

This case was previously before the Board in May 2009, at which 
time it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action.


FINDING OF FACT

Sleep apnea with impaired concentration had its onset during the 
Veteran's active service.


CONCLUSION OF LAW

Sleep apnea with impaired concentration was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In his June 2005 claim, the Veteran asserted that he first 
experienced trouble sleeping while serving in the Gulf War and 
that he has continued to have trouble sleeping since that time.  

The Veteran's service treatment records (STRs) are negative for 
complaints of or treatment for a sleep disorder, to include sleep 
apnea.  However, of record are several lay statements in support 
of the Veteran's claim.

In a December 2005 statement, Mr. R.S. reported that while 
stationed with the Veteran in Iraq, their unit used a GP medium 
tent as both their operations center and their sleeping quarters.  
Mr. R.S. further reported that at times while he was awake and 
manning his station at night, he would hear the Veteran snoring 
very loudly.  Mr. R.S. reported that at times the Veteran would 
quit snoring "just like that" and jump like he couldn't 
breathe.  Mr. R.S. reported that the Veteran did not go on sick 
call for his sleeping problems because medical support was 
located in Saudi Arabia, near their base camp.  Additionally, Mr. 
R.S. reported that the Veteran would dose off during the oddest 
moments during the day, even at times when they were involved in 
intense military operations or engaged with the enemy.  

Also of record is a December 2005 statement from Mr. R.J.  Mr. 
R.J. reported serving in the Veteran's battalion in Iraq as a 
Sergeant and that he sometimes served as the Veteran's driver.  
In his statement, Mr. R.J. also reported hearing the Veteran 
snore loudly and jump awake as though he could not breathe while 
sleeping in the tent they used as an operations base and their 
sleeping quarters while serving in Iraq.  Mr. R.J. also reported 
that the Veteran would fall asleep during the day when "normal 
people would be awake."

Also of record is a July 2006 statement from Ms. N.B. who works 
as a critical care and emergency nurse.  She reported that she 
had known the Veteran since 1995 and that during the period of 
October 1995 to July 1996 she observed the Veteran exhibit 
symptoms of sleep apnea.  She reported that while sleeping, the 
Veteran would have snoring type respirations and would frequently 
stop breathing while he slept.  She reported that the apneic 
periods of sleep would last from a few seconds to 10-15 seconds 
and occurred several times throughout the period of sleep.  She 
also reported that the Veteran was often times irritable upon 
waking.  Ms. N.B. reported that the Veteran's sleep disturbance 
episodes were more pronounced during night time sleep, but did 
also occur during day time sleep.  

A review of the Veteran's post-service medical records shows that 
in September 2005, the Veteran was afforded a sleep study at the 
VA medical center.  Following completion of the sleep study, the 
Veteran was diagnosed with severe obstructive sleep apnea.    

The Veteran is competent to report when he first began to 
experience trouble sleeping and that it has continued since 
active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found 
the Veteran to be credible.  In addition, lay testimony is 
competent to establish the presence of observable symptoms and, 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95.

In August 2009, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that he first began to have 
trouble sleeping in 1991, while serving in Iraq.  He also 
reported that he had been married prior to his service in Iraq 
and that he could not recall his ex-wife complaining about him 
snoring prior to his service in Iraq.  

After a review of the claims file, the examiner reported that he 
found the lay statements discussed above to be medically 
credible.  Additionally, as noted above, the Board has found the 
Veteran's statements of onset of symptoms and continuity to be 
credible.  The examiner opined that it was at least as likely as 
not that the Veteran's sleep apnea had its onset during his 
active service.  The examiner based this opinion on the Veteran's 
credible lay statements of onset and continuity of symptomatology 
and the medically credible lay statements of record.

In sum, the Veteran has reported that he first experienced 
trouble sleeping while in active service, there are credible lay 
statements of record reporting that the Veteran had experienced 
apneic episodes during active service, and the VA examiner has 
opined that the Veteran's sleep apnea had its onset during his 
active service.

Accordingly, the preponderance of the evidence is in favor of the 
claim and entitlement to service connection for sleep apnea with 
impaired concentration is warranted.


ORDER

Entitlement to service connection for sleep apnea with impaired 
concentration is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


